United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 28, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-11022
                           Summary Calendar


                       UNITED STATES OF AMERICA,

                          Plaintiff-Appellee,

                                versus

   LUIS DEJESUS RIVERO-FORMOSO, also known as David Gonzalez,

                         Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 1:06-CR-10-ALL
                          --------------------

Before JOLLY, DENNIS, CLEMENT, Circuit Judges.

PER CURIAM:*

     Luis DeJesus Rivero-Formoso (Rivero) appeals the 108-month

sentence imposed following his guilty plea conviction for

possession with intent to distribute more than 1000 kilograms of

marijuana.     Rivero asserts that the district court violated his

Sixth Amendment rights by sentencing him based on more than 3000

kilograms of marijuana; he contends that he pleaded guilty to

involvement with only over 1000 kilograms of marijuana.         In

addition, Rivero asserts that the district court exceeded its



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-11022
                                -2-

authority by ordering his sentence to be served consecutively to

any as-yet-undetermined state court sentence.

     By rendering the Sentencing Guidelines advisory only, Booker

eliminated the Sixth Amendment concerns that prohibited a

sentencing court from finding all facts relevant to sentencing.

See United States v. Mares, 402 F.3d 511, 519 (5th Cir.), cert.

denied, 126 S. Ct. 43 (2005).    Thus, a sentencing court has the

authority to find, by a preponderance of the evidence, all facts

relevant to sentencing.   See id. at 519.

     After reviewing the district court’s findings of fact for

clear error and its application of those facts to the Guidelines

de novo, we conclude that the district court did not violate

Rivero’s Sixth Amendment rights by sentencing him based on its

factual finding that Rivero-Formoso was responsible for over 3000

kilograms of marijuana.   See United States v. Betancourt, 422

F.3d 240, 246 (5th Cir. 2005); United States v. Villegas, 404

F.3d 355, 359 (5th Cir. 2005).

     Rivero also contends that (1) the district court erred in

assigning his base offense level because a conspiracy was not

charged and no relevant conduct was attributed to him that

warranted a sentence enhancement, and (2) the evidence was not

sufficient to establish that 3000 kilograms or more of marijuana

were seized because the Government did not separately weigh the

packaging materials on the 455 packages of marijuana.
                           No. 06-11022
                                -3-

     Rivero-Formoso’s base offense level was set pursuant to

U.S.S.G. § 2D1.1(a)(3) & (c)(3) based on the quantity of

marijuana seized from him at the time of his arrest and not a

quantity derived from a conspiracy or from relevant conduct.     For

purposes of sentencing, drug quantities may be estimated as long

as the quantities are extrapolated from information bearing

sufficient indicia of reliability.    See United States v. Valdez,

453 F.3d 252, 267 (5th Cir), cert. denied, 127 S. Ct. 456 (2006).

Rivero did not demonstrate by rebuttal evidence that the

information concerning his drug quantity was inaccurate or

unreliable.   See United States v. Carbajal, 290 F.3d 277, 287

(5th Cir. 2002).   The district court’s findings, based on the

presentence report and the testimony presented during the

sentencing hearing, bore sufficient indicia of reliability and

were not clearly erroneous.

     Rivero asserts that the district court exceeded its

authority by ordering his sentence to run consecutively to any

as-yet-undetermined state sentence.   Because Rivero raises this

contention for the first time, review is for plain error only.

Mares, 402 F.3d at 520.   Rivero must show an “(1) error, (2) that

is plain, and (3) that affects substantial rights.”     Id.

(internal quotation marks and citation omitted).   If these

criteria are met, we may exercise discretion and notice the

forfeited error but only if “(4) the error seriously affects the

fairness, integrity, or public reputation of judicial
                           No. 06-11022
                                -4-

proceedings.”   Id. (internal quotation marks and citation

omitted).

     The district court has the authority to order a federal

sentence to run consecutively to an undetermined state sentence.

18 U.S.C. § 3584(a); United States v. Brown, 920 F.2d 1212, 1216-

17 (5th Cir. 1991), abrogated on other grounds by United States

v. Candia, 454 F.3d 468, 472-73 (5th Cir. 2006)(determining that

post-Booker review of challenge to consecutive sentences is for

reasonableness, not for abuse of discretion).   The district court

specifically explained that the consecutive sentence adequately

addressed the sentencing objectives of punishment and deterrence

in addition to the factors set out in 18 U.S.C. § 3553(a).

Rivero has not shown error, much less plain error.   See Mares,

402 F.3d at 520.

     Accordingly, the Government’s motion for summary affirmance

is GRANTED, the motions to dismiss the appeal and for an

extension of time are DENIED, and the judgment of the district

court is AFFIRMED.